

EXHIBIT 10.4




FORM OF AMN HEALTHCARE
EQUITY PLAN
RESTRICTED STOCK UNIT AGREEMENT
THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), made this
_______________ ___, 20__, by and between AMN Healthcare Services, Inc. (the
“Company”), a Delaware corporation, and _____________________ (the “Grantee”).
W I T N E S S E T H:
WHEREAS, the Company sponsors the AMN Healthcare Equity Plan, as Amended and
Restated (as may be amended from time to time, the “Plan”), and desires to
afford the Grantee the opportunity to share in the appreciation of the Company’s
common stock, par value $.01 per share (“Stock”) thereunder, thereby
strengthening the Grantee’s commitment to the welfare of the Company and
Affiliates and promoting an identity of interest between stockholders and the
Grantee.
NOW THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:
1.    Definitions.
The following definitions shall be applicable throughout the Agreement. Where
defined terms are not defined herein, their meaning shall be that set forth in
the Plan.
(a)    “Affiliate” means (i) any entity that directly or indirectly is
controlled by, or is under common control with the Company and (ii) any entity
in which the Company has a significant equity interest, in either case as
determined by the Committee.
(b)    “Cause” means the Company or an Affiliate having “cause” to terminate a
Grantee’s employment or service, as defined in any existing employment,
consulting or any other agreement between the Grantee and the Company or a
Subsidiary or Affiliate, or, in the absence of such an employment, consulting or
other agreement, upon (i) the determination by the Committee that the Grantee
has ceased to perform his/her duties to the Company or an Affiliate (other than
as a result of his/her incapacity due to physical or mental illness or injury),
which failure amounts to an intentional and extended neglect of his/her duties
to such party, (ii) the Committee’s determination that the Grantee has engaged
or is about to engage in conduct injurious to the Company or an Affiliate,
(iii) the Grantee having been convicted of, or pleaded guilty or no contest to,
a felony or a crime involving moral turpitude or (iv) the failure of the Grantee
to follow the lawful instructions of the Board or Grantee’s direct superiors;
provided, however, that in the instances of clauses (i), (ii) and (iv), the
Company or Affiliate, as applicable, must give the Grantee twenty (20) days’
prior written notice of the defaults constituting “cause” hereunder.


Page 1 of 9



--------------------------------------------------------------------------------




(c)    “Change in Control” shall, unless in the case of a particular RSU, the
applicable Restricted Stock Unit Agreement states otherwise or contains a
different definition of “Change in Control,” be deemed to occur upon:
(i)    the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d‑3 promulgated under the Exchange Act) of a majority of the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors;
(ii)    the sale of all or substantially all of the business or assets of the
Company; or
(iii)    the consummation of a merger, consolidation or similar form of
corporate transaction involving the Company that requires the approval of the
Company’s stockholders, whether for such transaction or the issuance of
securities in the transaction (a “Business Combination”), if immediately
following such Business Combination: (x) a Person is or becomes the beneficial
owner, directly or indirectly, of a majority of the combined voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation),
or (y) the Company’s stockholders prior to the Business Combination
thereafter cease to beneficially own, directly or indirectly, a majority of the
combined voting power of the outstanding voting securities eligible to elect
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation), counting for this purpose only voting securities of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) received by such stockholders in connection with the Business
Combination. “Surviving Corporation” shall mean the corporation resulting from a
Business Combination, and “Parent Corporation” shall mean the ultimate parent
corporation that directly or indirectly has beneficial ownership of a majority
of the combined voting power of the then outstanding voting securities of the
Surviving Corporation entitled to vote generally in the election of directors.
(d)    “Committee” means the compensation committee of the Board or a similar
committee performing the functions of the compensation committee and which is
comprised of not less than two Non-Employee Directors who are independent.
(e)    “Credited Service” means the performance of Service on a substantially
full time basis for a continuous twelve-month period. For this purpose,
substantially full time basis shall mean that the employee or consultant
provides regular and recurring services to the Company of at least 32 hours each
week. The taking of approved Paid Time Off or legally mandated leave, such as
FMLA, does not interrupt this period of Credited Service.
(f)    “Grant Date” means ____________ ____, 20__, which is the date specified
in the authorization of this RSU grant.


Page 2 of 9



--------------------------------------------------------------------------------




(g)    “Grantee” shall have the meaning set forth in the introductory paragraph.
(h)    “Restricted Stock Unit” or “RSU” means an award granted under Section 2.
(i)    “Service” means the performance of services for the Company (or any
Affiliate) by a person in the capacity of an officer or other employee or key
person (including consultants).
2.    Grant of Restricted Stock Units. Subject to the terms and conditions set
forth herein, the Company hereby grants to the Grantee an aggregate of
__________ Restricted Stock Units.
3.    Vesting Schedule. No RSUs may be settled until they shall have vested.
Except as otherwise set forth in this Agreement or in the Plan, the RSUs will
vest on and after the third anniversary of the Grant Date and the Grantee’s
provision of three periods of Credited Service. Notwithstanding the foregoing,
in the event each of the annual performance thresholds set forth in Schedule I
attached hereto are met, respectively: 33% of the RSUs shall vest on and after
the 13th month anniversary of the Grant Date and the Grantee’s provision of
Credited Service; and 34% of the RSUs shall vest on the second anniversary of
the Grant Date and the Grantee’s provision of a second period of Credited
Service.
4.    Settlement and Deferral of RSUs.
(a)    Each vested RSU entitles the Grantee to receive one share of Stock on the
“Settlement Date,” which shall be the later of (i) the vesting date for such
RSU, provided, however, if there is an accelerated vesting of a portion of RSUs
under Section 3 hereof, the Settlement Date for any such accelerated RSUs shall
be the date on which it is determined that the conditions to acceleration have
been met or (ii) the end of the deferral period specified by the Grantee. The
deferral period shall be no less than four (4) years and five (5) days from the
Grant Date. Such deferral election shall be made within 30 days of the Grant
Date. This deferral period will apply only to the deferral election made on the
specific deferral election form. In addition, any such deferral must apply to
receipt of all shares of Stock underlying the entire Grant; for example, a
deferral period of five (5) years would result in the Grantee receiving shares
of Stock underlying the entire Grant five (5) years from the Grant Date
regardless of the fact that the RSUs may have vested at differing times. (If no
deferral period is specified on the deferral election form, Stock will be issued
as soon as practicable upon vesting of the RSUs). If the Grantee wishes to elect
to delay the Grantee’s original Settlement Date, such election must be made at
least twelve (12) months in advance of the Settlement Date and the new
Settlement Date must be at least five (5) years after the original Settlement
Date.
(b)    Shares of Stock underlying the RSUs shall be issued and delivered to the
Grantee in accordance with paragraph (a) and upon compliance to the satisfaction
of the Committee with all requirements under applicable laws or regulations in
connection with such issuance and with the requirements hereof and of the Plan.
The determination of the Committee


Page 3 of 9



--------------------------------------------------------------------------------




as to such compliance shall be final and binding on the Grantee. The shares of
Stock delivered to the Grantee pursuant to this Section 4 shall be free and
clear of all liens, fully paid and non-assessable.
(c)    Until such time as shares of Stock have been issued to the Grantee
pursuant to paragraph (b) above, and except as set forth in Section 5 below
regarding dividend equivalents, the Grantee shall not have any rights as a
holder of the shares of Stock underlying this Grant including but not limited to
voting rights.
(d)    The Grantee may be required to pay to the Company or any Affiliate, and
the Company or any Affiliate shall have the right and is hereby authorized to
withhold from any shares of Stock or other property deliverable under the RSU or
from any compensation or other amounts owing to the Grantee the amount (in cash,
Stock or other property) of any required tax withholding and payroll taxes in
respect of an RSU vesting or settlement and to take such other action as may be
necessary in the opinion of the Company to satisfy all obligations for the
payment of such taxes.
(e)    Without limiting the generality of clause (d) above, in the Committee’s
sole discretion the Grantee may satisfy, in whole or in part, the foregoing
withholding liability (but no more than the minimum required withholding
liability) by having the Company withhold from the number of shares of Stock
otherwise issuable pursuant to the settlement of the RSU a number of shares with
a Fair Market Value equal to such withholding liability.
5.    Dividend Equivalents. If on any date the Company shall pay any cash
dividend on shares of Stock of the Company, the number of RSUs credited to the
Grantee shall, as of such date, be increased by an amount determined by the
following formula:
W = (X multiplied by Y) divided by Z, where:
W = the number of additional RSUs to be credited to the Grantee on such dividend
payment date;
X = the aggregate number of RSUs (whether vested or unvested) credited to the
Grantee as of the record date of the dividend;
Y = the cash dividend per share amount; and
Z = the Fair Market Value per share of Stock (as determined under the Plan) on
the dividend payment date.
6.    Termination of Employment.
(a)    If, prior to the Settlement Date, the Grantee shall undergo: a
termination of full-time employment if an employee (and also termination of
Service if a director); or cessation of providing Credited Service if a
consultant, each other than for Cause, (i) the RSUs which are vested at the time
of such termination shall be determined in accordance with Section 3, (ii) the
RSUs which are not vested at the date of such termination shall expire on


Page 4 of 9



--------------------------------------------------------------------------------




such date. In the event of such termination, regardless of the Grantee’s
deferral election, the Company, as soon as practicable following the effective
date of termination shall issue shares of Stock to Grantee (or Grantee’s
designated beneficiary or estate executor in the event of Grantee’s death) with
respect to any RSUs which, as of the effective date of termination, have vested
but for which shares of Stock had not yet been issued to Grantee.
Notwithstanding the foregoing, if the Grantee is a specified employee (as
defined in Section 409A of the Code), any distribution on account of termination
of employment shall be delayed six months and a day after the Grantee’s
separation from service (within the meaning of Section 409A of the Code and the
regulations promulgated thereunder) after such termination of employment.
(b)    If, prior to the Settlement Date, the Grantee is terminated from the
employment or service with the Company for Cause, all RSUs then held by such
Grantee (whether or not vested) shall expire immediately upon such cessation of
employment or service.
7.    Company; Grantee.
(a)    The term “Company” as used in this Agreement with reference to employment
shall include the Company, its Subsidiaries and its Affiliates, as appropriate.
(b)    Whenever the word “Grantee” is used in any provision of this Agreement
under circumstances where the provision should logically be construed to apply
to the beneficiaries, the executors, the administrators, or the person or
persons to whom the RSUs may be transferred by will or by the laws of descent
and distribution, the word “Grantee” shall be deemed to include such person or
persons.
8.    Non-Transferability.  The RSUs are not transferable by the Grantee other
than to a designated beneficiary upon death, by will or the laws of descent and
distribution, to a trust solely for the benefit of the Grantee or his/her
immediate family, or in the case of the RSUs being held by such a trust, by the
trustee.
9.    Forfeiture for Non-Compete Violation.
(a) Non-Compete. The Grantee agrees that during the term of Grantee’s employment
and for a period of two years thereafter (the “Coverage Period”) the Grantee
will not engage in, consult with, participate in, hold a position as
shareholder, director, officer, consultant, employee, partner or investor, or
otherwise assist any business entity (i) in any State of the United States of
America or (ii) in any other country in which the Company has business
activities, in either case, that is engaged in any activities which are
competitive with the business of providing (A) healthcare or other personnel on
a temporary or permanent placement basis to hospitals, healthcare facilities,
healthcare provider practice groups or other entities, or (B) clinical workforce
management services, or (C) any other businesses that the Company is engaged in
during Grantee’s employment.
(b) Non-Solicit. The Grantee agrees that during the Coverage Period, Grantee
shall not solicit, attempt to solicit or endeavor to entice away from the
Company any person who, at any time during the term of Grantee’s employment was
a traveling nurse,


Page 5 of 9



--------------------------------------------------------------------------------




physician, allied healthcare professional or other healthcare professional,
employee, customer, client or supplier of the Company.
(c) Confidential and Proprietary Information. The Grantee agrees that Grantee
will not, at any time make use of or divulge to any other person, firm or
corporation any confidential or proprietary information concerning the business
or policies of the Company or any of its divisions, affiliates or subsidiaries.
For purposes of this Agreement, any confidential information shall constitute
any information designated as confidential or proprietary by the Company or
otherwise known by the Grantee to be confidential or proprietary information
including, without limitation, customer information. Grantee acknowledges and
agrees that for purposes of this Agreement, “customer information” includes
without limitation, customer lists, all lists of professional personnel, names,
addresses, phone numbers, contact persons, preferences, pricing arrangements,
requirements and practices. Grantee’s obligation under this Section 9(c) shall
not apply to any information which (i) is known publicly; (ii) is in the public
domain or hereafter enters the public domain without the fault of Grantee; or
(iii) is hereafter disclosed to Grantee by a third party not under an obligation
of confidence to the Company. Grantee agrees not to remove from the premises of
the Company, except as an employee of the Company in pursuit of the business of
the Company or except as specifically permitted in writing by the Company, any
document or other object containing or reflecting any such confidential or
proprietary information. Grantee recognizes that all such information, whether
developed by the Grantee or by someone else, will be the sole exclusive property
of the Company. Upon termination of employment, Grantee shall forthwith deliver
to the Company all such confidential or proprietary information, including
without limitation all lists of customers, pricing methods, financial
structures, correspondence, accounts, records and any other documents, computer
disks, computer programs, software, laptops, modems or property made or held by
Grantee or under Grantee’s control in relation to the business or affairs of the
Company or any of its divisions, Subsidiaries or Affiliates, and no copy of any
such confidential or proprietary information shall be retained by Grantee.
(d) Forfeiture for Violations. If the Grantee shall at any time violate the
provisions of Section 9(a), (b), or (c), the Grantee shall immediately forfeit
his/her RSUs (whether vested or unvested) and any issuance of shares of Stock
which occurs after (or within 6 months before) any such violation shall be void
ab initio.
10.     Rights as Stockholder.  The Grantee or a transferee of the RSUs shall
have no rights as a stockholder with respect to any share of Stock covered by
the RSUs until the Grantee shall have become the holder of record of such share
and no adjustment shall be made for dividends or distributions or other rights
in respect of such share of Stock for which the record date is prior to the date
upon which Grantee shall become the holder of record thereof.
11.     Effect of Change in Control.
(a)    In the event of a Change in Control, notwithstanding any vesting
schedule, 100% of the RSUs shall become immediately vested and the Company shall
issue shares of Stock to the Grantee to settle the RSUs on the Settlement Date
of such RSUs, in accordance with Section 4.


Page 6 of 9



--------------------------------------------------------------------------------




(b)    The obligations of the Company under this Agreement shall be binding upon
any successor corporation or organization resulting from the merger,
consolidation or other reorganization of the Company, or upon any successor
corporation or organization succeeding to substantially all of the assets and
business of the Company. The Company agrees that it will make appropriate
provisions for the preservation of the Grantee’s rights under this Agreement in
any agreement or plan which it may enter into or adopt to effect any such
merger, consolidation, reorganization or transfer of assets.
12.     Notice. Every notice or other communication relating to this Agreement
shall be in writing, and shall be mailed to or delivered to the party for whom
it is intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided, provided that,
unless and until some other address be so designated, all notices or
communications by the Grantee to the Company shall be mailed or delivered to the
Company at its principal executive office, and all notices or communications by
the Company to the Grantee may be given to the Grantee personally or may be
mailed to Grantee at Grantee’s address as recorded in the records of the
Company.
13.     No Right to Continued Employment.  This Agreement shall not be construed
as giving the Grantee the right to be retained in the employ or service of the
Company, a Subsidiary or an Affiliate. Further, the Company or an Affiliate may
at any time dismiss the Grantee or discontinue any consulting relationship, free
from any liability or any claim under this Agreement, except as otherwise
expressly provided herein.
14.     Binding Effect. Subject to Section 8 hereof, this Agreement shall be
binding upon the heirs, executors, administrators and successors of the parties
hereto.
15.     Amendment of Agreement. The Committee may, to the extent consistent with
the terms of this Agreement, waive any conditions or rights under, amend any
terms of, or alter, suspend, discontinue, cancel or terminate, any portion of
the RSUs heretofore granted, prospectively or retroactively; provided that any
such waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would impair the rights of the Grantee in respect of any RSUs
already granted shall not to that extent be effective without the consent of the
Grantee.
16.     RSUs Subject to Plan and 2005 Amended and Restated Executive
Nonqualified Excess Plan, as amended. By entering into this Agreement, the
Grantee agrees and acknowledges that the Grantee has received and read a copy of
the Plan and a copy of the Company’s 2005 Amended and Restated Executive
Nonqualified Excess Plan. The RSUs are subject to the terms of both plans. The
terms and provisions of the plans as they may be amended from time to time are
hereby incorporated herein by reference. In the event of a conflict between any
term or provision contained herein and a term or provision of either the Plan or
the Company’s 2005 Amended and Restated Executive Nonqualified Excess Plan, the
applicable terms and provisions of the applicable plan will govern and prevail.
17.     Governing Law.  This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of Delaware without regard to the
principles of


Page 7 of 9



--------------------------------------------------------------------------------




conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Delaware.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
AMN HEALTHCARE SERVICES, INC.
By:
        
Name:    Susan R. Salka
Title:    President and CEO

GRANTEE
By:

Name:    




Page 8 of 9



--------------------------------------------------------------------------------




 

SCHEDULE I
ADJUSTED EBITDA PERFORMANCE THRESHOLDS




Page 9 of 9

